Citation Nr: 0922670	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from March 17, 1997 to July 15, 2001, 
entitlement to an initial  rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  For the period from July 16, 2001 to November 7, 2005, 
entitlement to a staged rating in excess of 70 percent for 
PTSD.

3.  For the period beginning November 8, 2005, entitlement to 
a staged rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; Mr. WH


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted service connection 
for PTSD and assigned a 30 percent rating for the period from 
March 17, 1997 to July 15, 2001 and a 50 percent rating as of 
July 16, 2001.  The Veteran disagrees with the ratings 
assigned for his PTSD.

Prior to the grant of service connection for PTSD, the 
Veteran and a Mr. WH testified before a Decision Review 
Officer (DRO) in June 2001 regarding the issue of service 
connection for PTSD.  A copy of the transcript of this 
hearing has been associated with the claims file.

The Veteran's appeal was previously before the Board on two 
occasions.  In October 2003, the Board remanded the Veteran's 
claims for service connection for a low back disorder and for 
an increased rating for PTSD for further development.  Upon 
remand, the claim for service connection for a low back 
disorder was granted.  As the veteran did not appeal the 
rating or effective date assigned for his low back 
disability, an issue pertaining to his low back was no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  Regarding the Veteran's claim for an 
increased rating for PTSD, the RO subsequently issued a March 
2005 statement of the case and the Veteran perfected his 
appeal.

In a June 2007 decision, the Board granted entitlement to a 
70 percent rating for the period from June 16, 2001 to 
November 7, 2005.  This partial grant led to the staged 
ratings listed on the title page.  The Board remanded the 
issues of entitlement to higher ratings for PTSD.  

In an August 2005 rating decision, the RO denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  Based on the grant of a 70 percent 
rating in the June 2007 and instant Board decisions and the 
statements contained in recently obtained VA treatment 
records, the Board finds that there is a  raised claim for a 
TDIU.  See 38 C.F.R. § 4.16.  The RO should take appropriate 
action regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant that the statement of the case issued 
in October 2008 did not list or consider the grant of a 70 
percent rating that was granted by the June 2007 Board 
decision for the period from July 16, 2001 to November 7, 
2005.  The AMC had effectuated the grant in a August 2007 
rating decision.  The Veteran has indicated confusion created 
by the conflicting adjudicatory documents issued from the 
AMC.  Upon remand, the AMC should issue the Veteran a 
notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) that clarifies for the Veteran 
the ratings currently assigned to the PTSD.  That is, the 
VCAA letter should list the issues as indicated on the title 
page of this instant Board remand.  

Further, to ensure compliance with the directives in the June 
2007 Board remand, this VCAA letter must include copies of 
the rating criteria for PTSD in effect prior to November 7, 
1996 and the rating criteria that became effective as of 
November 7, 1996.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), 4.130, Diagnostic Code 9411 (2008); 61 Fed. Reg. 
52695 (October 8, 1996), effective November 7, 1996; see also 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The issues on appeal, indicating the 
staged disability ratings currently 
assigned, should be listed in this 
letter in bold:

For the period from March 17, 1997 to 
July 15, 2001, entitlement to a rating 
in excess of 30 percent for PTSD; 
For the period from July 16, 2001 to 
November 7, 2005, entitlement to a 
rating in excess of 70 percent for PTSD; 
For the period beginning November 8, 
2005, entitlement to a rating in excess 
of 50 percent for PTSD.
This letter must include the former and 
current rating criteria for evaluating 
PTSD.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), 4.130, Diagnostic Code 
9411 (2008); 61 Fed. Reg. 52695 (October 
8, 1996), effective November 7, 1996;

Depending upon the Veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the Veteran remains 
unsatisfied with any of the ratings 
assigned his PTSD, he and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


